Case: 21-10451      Document: 00516158167         Page: 1    Date Filed: 01/07/2022




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  January 7, 2022
                                  No. 21-10451                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeremy Devonte White,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:20-CR-281-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Jeremy Devonte White has appealed his jury conviction of being a
   felon in possession of a firearm. He challenges the sufficiency of the evidence
   to support his conviction. Because error was preserved, our review is de
   novo. See United States v. Johnson, 990 F.3d 392, 398 (5th Cir. 2021).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10451     Document: 00516158167          Page: 2   Date Filed: 01/07/2022




                                   No. 21-10451


          To obtain a conviction under 18 U.S.C. §§ 922(g)(1) and 924(a)(2),
   the Government must prove beyond a reasonable doubt that the defendant
   was a convicted felon, who thereafter knowingly received, possessed, or
   transported a firearm that was in or affecting interstate commerce. See
   Johnson, 990 F.3d at 400; United States v. Dancy, 861 F.2d 77, 81 (5th Cir.
   1988). The Government must prove both that the defendant knew he
   possessed a firearm and that he knew he belonged to the relevant category of
   persons barred from possessing a firearm. See Johnson, 990 F.3d at 400; see
   also Rehaif v. United States, 139 S. Ct. 2191, 2200 (2019). White contends
   only that the Government failed to prove that he possessed a firearm.
          We view the evidence in the light most favorable to the verdict, which
   will be upheld “if a rational trier of fact could conclude from the evidence
   that the elements of the offense were established beyond a reasonable
   doubt.” See Johnson, 990 F.3d at 398.
          We have reviewed the trial testimony and the Government’s exhibits.
   The evidence was sufficient to convict. White fled from a traffic stop
   carrying a backpack. During his flight through a residential neighborhood, he
   must have discarded the backpack because a homeowner’s surveillance video
   showed him without it. In the path of White’s flight, a backpack was
   discovered that contained a Glock handgun with a large extended magazine.
   The evidence allowed the jury to conclude the backpack and the gun inside
   were White’s. In addition to the sequence of events described above, a
   YouTube video showed White and a handgun with an extended clip that
   appeared to be the one found in the backpack. Plus, a cellphone found in the
   backpack had texts that could be linked to White. All this was sufficient to
   prove White possessed the gun found in the backpack.
          In sentencing White, the district court imposed the following
   condition of supervised release: “You must allow the probation officer to




                                         2
Case: 21-10451      Document: 00516158167           Page: 3    Date Filed: 01/07/2022




                                     No. 21-10451


   visit you at any time at your home or elsewhere, and you must permit the
   probation officer to take away items prohibited by the conditions of your
   supervision that he or she observes in plain view.” White contends that this
   condition is unreasonable because it is not limited as to time and place. As
   he concedes, the issue is foreclosed by United States v. Payton, 959 F.3d 654,
   656, 658 (5th Cir.), cert. denied, 141 S. Ct. 444 (2020).
          The district court’s judgment is AFFIRMED.




                                           3